Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 07/08/2019 are acknowledged.  Claims 1-41 are cancelled.  Claims 42-58 are new.
PRIORITY
The instant application, filed 04/15/2019 is a DIVISIONAL application of US Patent No. 10,287,579, filed 02/13/2012, which is a 371 National Stage Application of PCT/IB10/01166, filed 04/30/2010, which claims priority to US Provisional Application No. 61/174,124, filed 04/30/2009.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 42, 56 and 57 are drawn to methods of administering a vector comprising an miRNA-126 and/or miRNA130a target sequence and a transgene to a haematopoietic stem cell or progenitor cell:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale








 Thus, the claims are directed to a method of regulating specific transgene expression in a hematopoietic stem or progenitor cells, and their progeny, by operably linking the transgene to the claimed mir-126 and/or mir-130 target sequence. In the claim, the expression of the transgene is suppressed in the hematopoietic stem or progenitor cells, but is expressed in the progeny cells.
The general idea of regulating transgenes using miRNA target sequences operably linked to the transgenes is known in the art. For example, the closest prior art is found in WO 2007/000668 to Naldini (hereinafter "Naldini" of record, cited in Applicant’s IDS dated 05/01/2019). Naldini discloses gene vectors comprising miRNA sequence targets “operably linked” to transgenes for gene therapy purposes (see abstract; page 3, lines 8-13; page 4, lines 10-11), where endogenous miRNA recognizes the miRNA target sequences in the vector to regulate transgene expression (page 2, lines 7-8, page 7, lines 20-23). Naldini discloses the transgenes are repressed when the miRNA is present in a cell, and the transgenes are expressed when the cells do not have the miRNA in the cells (page 8, lines 15-33). Naldini discloses vectors comprising multiple copies of different miRNA target sequences FIG 1 a,b, page 4, line 28- page 5 line 8.)
Naldini discloses that the vectors can be lentiviral vectors (page 3, lines 15-16; page 4, line 13; page 5, line 15). Naldini discloses miRNA which may be applicable for its disclosure in Table 1, which lists miR-130 as expressed in ES cells and various adult tissues. Naldini discloses that its teaching can be applied to additional MIRNA sequence targets, and can be used for providing levels of specificity including differentiation (page 68, lines 19-2, and page 69, lines 16-22). Naldini discloses that the disclosure therein can be extended to other miRNAs in order to design a vector system with a desired tissue expression pattern (page 63, lines 19-21).
Naldini states:
	Through our approach, which allows for combinatorial mirT arrangements, a variety of gene delivery constructs, whether used in vitro or in vivo, for gene therapy or for animal transgenesis, can be created to achieve sophisticated patterns of gene expression, including the capability to divergently regulate two distinct transgenes. As we continue to discover new tissue-specific, as well 

Naldini teaches transgenes suitable for being encoded on the vectors therein is non-limiting and “include those coding for tumor suppressor proteins, enzymes, pro-drug activating enzymes, immunomodulatory molecules, antibodies, engineered immunoglobulin-like molecules, fusion proteins, hormones, membrane proteins, vasoactive proteins or peptides, cytokines, chemokines, anti-viral proteins, antisense RNA and ribozymes” (page 56, lines 18-22).
Finally, Naldini discloses its vectors can be used to transfect or transduce “a stem cell such as a haematopoietic stem cell or a CD34+ positive cell” (page 43, lines 6-8).
Thus Naldini discloses a vector for use in gene therapy for transducing or transfecting hematopoietic stem cells, comprising at least one target miRNA sequence operatively linked to a transgene, wherein the endogenous miRNA sequences, when present, in transfected or transduced hematopoietic stem cell inhibit the expression of the transgene, and if the levels of the endogenous miRNA sequences are not present, the transgene is expressed; and that one possible miRNA target sequence to be included on the vector is mir-130a.

Naldini does not disclose the claimed transgenes, nor show any correlation between the endogenous mir126 and/or mir130 miRNA levels in hematopoietic stem cells and their progeny; nor does Naldini reduce to practice the differentiation of hematopoietic stem cells into their progeny wherein a transgene is repressed in the parent cell, but expressed in the progeny; nor does Naldini reduce to practice the method as claimed.
Shen discloses miR-126 target sequences, and that miR-126 is expressed in CD34+ hematopoietic stem cell pools, and is down-regulated in the differentiation of cells into various hematopoietic cell tissues, and is capable of inhibiting HOXAY (page 4613, second column last full paragraph - page 4616 first column, first full paragraph) and at FIG 4a. Shen et al, MicroRNA-
 Garzon discloses “[h]ypothetically, the down-regulation of microRNAs unblocks target genes involved in differentiation.” Abstract. Garzon discloses mir-130a and miR-126 are present in cd34+ hematopoietic progenitor cells, and their concentrations decrease as the cells are differentiated into the hematopoietic lineage in vitro (page 5079, second column; page 5082 first column “ Human Progenitor CD34+ Cell Cultures” section; and FIG 1(a) and (b). Garzon et al. MicroRNA fingerprints during human megakaryocytopoiesis. PNAS, 2006 103(13): 5078-5083, hereinafter “Garzon” of record, listed on Applicant’s IDS dated 05/01/19.
Thus, although the art suggests that endogenous levels of miRNAs are capable of regulating transgene expression (Naldini), and the endogenous levels of mir-126 and mir-130 are known to be upregulated in HSC and down-regulated in their progeny (Shen and Garzon), there is no art which would predictably result in mir-130 target sequences and/or mir-126 target sequences as capable of repressing transgene expression in a hematopoietic stem or progenitor cell but not in a differentiated cell, in a method as claimed.
For example, Mullokandov discloses methods to detect the relationship between cellular miRNA activity and their target concentration, using reporter vectors operably linked to miRNA target sequences and expressed in cells known to express the specific miRNAs (see Abstract; FIG 1). Mullokandov discloses that miRNA expression in a cell does not necessarily correlate with miRNA functional activity; and that 60% of the miRNAs tested had no suppressive effect on the reporter vector (page 842, column 1, second to last paragraph bridging column 2, first paragraph.) Mullokandov discloses that prior to its methods therein, the only way to determine the function of a suppressive miRNA was using a “trial-and- error approach” (page column 1, 3 paragraph). Mullokandov et al. High-
Applicant’s specification discloses vectors comprising a reporter transgene operably linked to mir130a or 126 was capable of suppressing expression of the transgene in hematopoietic stem cells, but is not capable of suppressing transgene expression in differentiated progeny (Example 1 “Characterization of Candidate miRNA Activity in Human Hematopoietic Cells’; FIGs 8A-d). In addition, Applicants show that endogenous mir-126 is capable of suppressing galactocerebrosidase (GALC) expression in hematopoietic stem cells, but not in differentiated progeny (see “In vitro regulation of GALC by miRNA” at pages 56-57 of the specification as filed, and “Forced GALC Expression is Toxic to HSPC but not to Differentiated Hematopoietic Cells” at pages 57-58 of the specification as filed, and FIGs 22A- B; 23B-D).
Thus, the art is unpredictable that the mere correlation of an endogenous miRNA level is capable of suppressing transgene expression levels when the miRNA target sequence is operatively linked to the transgene in a specific cell type without trial and error; and Applicants have shown that the both miRNA target sequences of mir-130a and mir-126 are capable of reducing or preventing reporter transgene expression in a hematopoietic stem cell, but not in a differentiated progeny; and Applicants have shown that mir-126 specifically is capable of reducing or preventing GALC transgene expression in a hematopoietic stem cell, but not in a differentiated progeny.
As such, claims 42-58 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633